In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-190V
                                      Filed: July 22, 2016
                                        UNPUBLISHED

****************************
KATHRYN STACY,                       *
                                     *
                  Petitioner,        *      Damages Decision Based on Proffer;
v.                                   *      Influenza;
                                     *      Shoulder Injury; SIRVA;
SECRETARY OF HEALTH                  *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                  *
                                     *
                  Respondent.        *
                                     *
****************************
Ronald Craig Homer, Conway, Homer & chin-Caplan, Boston, MA, for petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On February 8, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she experienced a shoulder injury related to
vaccine administration (“SIRVA”) as a result of receiving her October 15, 2014 influenza
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

      On April 11, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation for SIRVA. On July 21, 2016, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded a lump sum of
$160,167.69, consisting of:


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
    •   $140,000.00 for actual and projected pain and suffering;
    •   $20,000.00 for certain unreimbursable expenses petitioner will incur in the future
        as a result of her vaccine-related injury; and
    •   $167.69 for past unreimbursable expenses.

Proffer at 1. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $160,167.69 in the form of a check payable to
petitioner, Kathryn Stacy. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
KATHRYN STACY,                             )
                                           )
                  Petitioner,              )
                                           )  No. 16-190V (ECF)
v.                                         )  Chief Special Master Dorsey
                                           )
SECRETARY OF HEALTH                        )
AND HUMAN SERVICES,                        )
                                           )
                  Respondent.              )
__________________________________________)

             RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

       In her Ruling on Entitlement issued on April 11, 2016, the Chief Special Master found

that a preponderance of the evidence indicates that petitioner, Kathryn Stacy, suffered a shoulder

injury related to vaccine administration (“SIRVA”), which was causally-related to the flu

vaccination she received on October 15, 2015. The parties have now addressed the amount of

compensation to be awarded in this case.

I. Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $160,167.69, consisting of $140,000.00 for actual and projected pain and

suffering, $20,000.00 for certain unreimbursable expenses petitioner will incur in the future as a

result of her vaccine-related injury, and past unreimbursable expenses in the amount of $167.69.

These amounts represent all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.


1
  Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.
II. Form of the Award

       The parties recommend that the compensation provided should be made through a lump

sum payment in the form of a check for $160,167.69, payable to petitioner.

                                                    Respectfully submitted,

                                                    BENJAMIN C. MIZER
                                                    Principal Deputy Assistant Attorney General

                                                    RUPA BHATTACHARYYA
                                                    Director
                                                    Torts Branch, Civil Division

                                                    CATHARINE E. REEVES
                                                    Acting Deputy Director
                                                    Torts Branch, Civil Division

                                                    LISA A. WATTS
                                                    Senior Trial Attorney
                                                    Torts Branch, Civil Division

                                                     s/Voris E. Johnson, Jr.
                                                    VORIS E. JOHNSON, JR.
                                                    Senior Trial Attorney
                                                    Torts Branch, Civil Division
                                                    U.S. Department of Justice
                                                    P.O. Box 146
                                                    Benjamin Franklin Station
                                                    Washington, D.C. 20044-0146
                                                    (202) 616-4136


DATED:      July 22, 2016




                                               2